DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 16/833,442 or U.S. Patent Application 16/833,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Liqiong Tian (Reg# 67,756) on March 30, 2021.
The application has been amended as follows: 
Claim 6 is amended to read:
An apparatus for fingerprint identification, comprising: 
circuitry configured to acquire a fingerprint processing region, wherein the fingerprint processing region is determined according to a pressing region within a fingerprint 
a data processing [[unit]]circuitry configured to select fingerprint data in the fingerprint processing region from fingerprint data carried by an optical signal captured in the fingerprint capturing region; and 
a fingerprint identification [[unit]]circuitry configured to perform fingerprint identification according to LSLD-PL 17618WDUS28the fingerprint data in the fingerprint processing region.

Claim 11 is amended to read:
A terminal device, comprising an apparatus for fingerprint identification, wherein the apparatus comprises: 
circuitry configured to acquire a fingerprint processing region, wherein the fingerprint processing region is determined according to a pressing region within a fingerprint capturing region in which a finger performs a fingerprint pressing operation, and an area of the fingerprint processing region is smaller than an area of the fingerprint capturing region; 
a data processing [[unit]]circuitry configured to select fingerprint data in the fingerprint processing region from fingerprint data carried by an optical signal captured in the fingerprint capturing region; and 
a fingerprint identification [[unit]]circuitry configured to perform fingerprint identification according to the fingerprint data in the fingerprint processing region.


REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, in light of the claims and IDS filed, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, the combination of all claim 6 element limitations, or the combination of all claim 11 element limitations.  Specifically, in regard to claims 1, 6, and 11 the prior art of record at least does not expressly teach concept of an area of the fingerprint processing region is smaller than an area of the fingerprint capturing region; selecting fingerprint data in the fingerprint processing region from fingerprint data carried by an optical signal captured in the fingerprint capturing region; and performing fingerprint identification according to the fingerprint data in the fingerprint processing region.  Therefore, independent claims 1, 6, and 11 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and includes the following:
Hata, U.S. Patent Application Publication 2004/0264747 A1 (hereinafter 
Hata) teaches forming a fingerprint input device, for inputting a fingerprint image of a picked-up fingerprint, wherein the fingerprint input device is preferably mounted on a small-sized device such as a cellular phone and consumes less power.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621